DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response After Final filed 08/01/2022. 
The status of the Claims is as follows:
Claims 18 and 35-47 have been cancelled;
Claim 12 has been amended;
Claim 48 is new;
Claims 1-17, 19-34 and 48 are pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stinebruner on 08/15/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising:
	receiving a first input data that selects a packaging material thickness;
	receiving a second input data that selects a packaging material grade; 
	determining an incremental containment force using the first and second input data;
	determining a wrap force parameter for use in wrapping the load using the incremental containment force determined using the first and second input data; and
controlling a dispense rate of the packaging material dispenser during the relative rotation based on the determined wrap force parameter.

4.	(Currently Amended) The method of claim 1, further comprising maintaining a mapping of a plurality of load containment forces to a plurality of corresponding wrap forces and a plurality of corresponding numbers of layers of packaging material and receiving a third input data associated with a load containment force requirement to be used when wrapping the load with packaging material, wherein determining the wrap force parameter includes accessing the mapping based upon the third input data to determine a corresponding wrap force parameter and a corresponding layer parameter for the load containment force requirement, and wherein controlling the dispense rate is further based on the determined corresponding layer parameter. 

12.	(Currently Amended) A method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising:
	generating a display including a plurality of user-selectable factory profile buttons respectively corresponding to a set of predefined factory profiles, each predefined factory profile in the set of predefined factory profiles including one or more wrap settings, and at least one predefined factory profile in the set of predefined factory profiles further including a special wrapping feature; 
	receiving a first input data selecting a first user-selectable factory profile button among the plurality of user-selectable factory profile buttons to select a first predefined factory profile from the set of predefined factory profiles that corresponds to the first user-selectable factory profile button; and
controlling a dispense rate of the packaging material dispenser during the relative rotation based on the first predefined factory profile, determining if the first predefined factory profile includes a first special wrapping feature, and if the first predefined factory profile includes the first special wrapping feature, performing the first special wrapping feature;
wherein the set of predefined factory profiles includes an incomplete top layer profile for loads having incomplete top layers, wherein the incomplete top layer profile specifies a moderate wrap force parameter and a special feature that causes a rate of rotation to slow for a predetermined number of relative revolutions to allow an operator to hand rope around a top layer of the load.

24.	(Currently Amended) An apparatus for wrapping a load with packaging material, the apparatus comprising:
a packaging material dispenser for dispensing packaging material to the load;
a rotational drive configured to generate relative rotation between the packaging material dispenser and the load about a center of rotation; and
a controller coupled to the packaging material dispenser and the rotational drive and configured to:
	receive a first input data that selects a packaging material thickness;
	receive a second input data that selects a packaging material grade; 
	determine an incremental containment force using the first and second input data;
	determine a wrap force parameter for use in wrapping the load using the incremental containment force determined using the first and second input data; and
control a dispense rate of the packaging material dispenser during the relative rotation based on the determined wrap force parameter.

27.	(Currently Amended) The apparatus of claim 24, wherein the controller is further configured to maintain a mapping of a plurality of load containment forces to a plurality of corresponding wrap forces and a plurality of corresponding numbers of layers of packaging material and receiving a third input data associated with a load containment force requirement to be used when wrapping the load with packaging material, wherein the controller is configured to determine the wrap force parameter by accessing the mapping based upon the third input data to determine a corresponding wrap force parameter and a corresponding layer parameter for the load containment force requirement, and wherein the controller is configured to control the dispense rate is further based on the determined corresponding layer parameter. 

48.	(Currently Amended) A method of controlling a load wrapping apparatus of the type configured to wrap a load on a load support with packaging material dispensed from a packaging material dispenser through relative rotation between the packaging material dispenser and the load support, the method comprising:
	generating a display including a plurality of user-selectable factory profile buttons respectively corresponding to a set of predefined factory profiles, each predefined factory profile in the set of predefined factory profiles including one or more wrap settings, and at least one predefined factory profile in the set of predefined factory profiles further including a special wrapping feature; 
	receiving a first input data selecting a first user-selectable factory profile button among the plurality of user-selectable factory profile buttons to select a first predefined factory profile from the set of predefined factory profiles that corresponds to the first user-selectable factory profile button; and
	controlling a dispense rate of the packaging material dispenser during the relative rotation based on the first predefined factory profile, determining if the first predefined factory profile includes a first special wrapping feature, and if the first predefined factory profile includes the first special wrapping feature, performing the first special wrapping feature;
	wherein the set of predefined factory profiles includes a prewrapped double load profile for loads having two previously-wrapped and stacked loads, wherein the prewrapped double load profile specifies a special feature that raises a carriage to a center of a stack of two loads, pauses until a leading end of packaging material is attached, and wraps a predetermined number of layers of packaging material around the center of the stack.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of controlling a load wrapping apparatus including the step of determining an incremental containment force using a first and a second input data in addition to the limitations included in Claim 1. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of controlling a load wrapping apparatus including the step of determining an incremental containment force using a first and a second input data in addition to the limitations included in Claim 24. 

The Prior Art, Lancaster for example, teaches a controller that receives input data (par 27-28, 31-32.) Storig (US 20100163443) teaches the selection of packaging material grade and the selection of packaging material thickness (type or classification par 44; par 54)

However, the Prior Art does not teach a controller that determines the incremental containment force using input data that selects both the packaging material thickness and the packaging material grade and thereafter determining a wrap force parameter using the incremental containment force. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed step of generating a display including a plurality of user-selectable factory profile buttons respectively corresponding to a set of predefined factory profiles where the set of predefined factory profiles includes an incomplete top  layer for loads having incomplete top layers, wherein the incomplete top laver profile specifies a moderate wrap force parameter and a special feature that causes a rate of rotation to slow for a predetermined number of relative revolutions to allow an operator to hand rope around a top laver of the load in addition to the limitations included in Claim 12 and Claim 48 respectively. 

The Prior Art does not teach factory profiles that include the claimed features. 

Thus it is the Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at the Applicant’s invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731